 



Exhibit 10.26

[FORM OF NII HOLDINGS, INC. CHANGE OF CONTROL SEVERANCE PLAN]

NII HOLDINGS, INC.

CHANGE OF CONTROL SEVERANCE PLAN

     1. General Statement of Purpose. The Board of Directors (the “Board”) of
NII Holdings, Inc. (the “Company”) has considered the effect a change of control
of the Company may have on key management employees of the Company and its
subsidiaries. Given the level of acquisition and change of control activity in
today’s business environment, the Board recognizes and understands the concerns
such employees have for their careers. The possible occurrence of a change of
control transaction may cause key management employees to consider major career
changes in an effort to assure financial security for themselves and their
families. The Board believes it is imperative to diminish the inevitable
distraction of key management employees by virtue of the personal uncertainties
and risks created by pending or threatened change of control and to encourage
the full attention and dedication of those employees to the Company currently
and in the event of any threatened or pending change of control, and to provide
the Company’s key management employees with compensation and benefit
arrangements upon a change of control which ensure that the compensation and
benefit expectations of those employees will be satisfied and which are
competitive with those of comparable companies.

     The Board recognizes that the possibility of a change of control exists and
desires to assure itself of both the present and future continuity of
management, desires to establish certain severance benefits for certain of its
employees applicable in a change of control, and wishes to ensure that such
employees are not practically disabled from discharging their duties in respect
of a proposed or actual transaction involving a change of control.

     2. Effective and Termination Dates. The Plan shall be effective as of
July 23, 2003 (the “Effective Date”). The Plan will automatically terminate when
all benefits payable hereunder have been paid.

     3. Definitions. Where the following words and phrases appear in the Plan,
they shall have the respective meanings set forth below:

          (a) “Accrued Benefits” means Base Salary, Equity Compensation and
other cash or non-cash benefits earned, vested, or accrued prior to a Covered
Employee’s termination under Section 4(b), as well as reimbursement for
reasonable and necessary business expenses incurred by a Covered Employee prior
to termination under Section 4(b) and in accordance with the Company’s
applicable expense reimbursement policies.

          (b) “Base Salary” means, with respect to each Covered Employee, the
annual base salary, exclusive of any bonus, special pay (including any retention
pay) or other benefits he or she may receive, but without giving effect to any
salary reductions authorized by the Covered Employee under any qualified or
non-qualified deferred compensation plan of an Employer, in effect (i) on the
date immediately preceding the date of the relevant Change of Control or (ii) on
the date of the Covered Employee’s termination of employment with his or her
Employer, whichever is the highest.

 



--------------------------------------------------------------------------------



 



          (c) “Cause” shall mean with respect to any Covered Employee:

          (i) conviction of a felony involving an intentional act of fraud,
embezzlement or theft in connection with his employment with an Employer;

          (ii) intentional wrongful damage to property, contractual interests or
business relationships of an Employer; or

          (iii) intentional wrongful disclosure of secret processes or
confidential information of an Employer in violation of any agreement with or
policy of the Employer.

For purposes of the Plan, no act or failure to act on the part of the Covered
Employee shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Covered Employee not in good faith and without
reasonable belief that his action or omission was in the best interest of his or
her Employer. Nothing herein will limit the right of the Covered Employee or his
beneficiaries to contest the validity or propriety of any such determination.

          (d) “Change of Control” means the occurrence of any of the following
events:

          (i) The Company is merged or consolidated or reorganized into or with
another company or other legal entity, and as a result of such merger,
consolidation or reorganization less than a majority of the combined voting
power of the then outstanding securities of such resulting company or entity
immediately after such transaction is held directly or indirectly in the
aggregate by the holders of voting securities of the Company immediately prior
to such transaction, including voting securities issuable upon the exercise or
conversion of options, warrants or other securities or rights; or

          (ii) The Company sells or otherwise transfers all or substantially all
of its assets to another company or other legal entity, and as a result of such
sale or other transfer of assets, less than a majority of the combined voting
power of the then outstanding securities of such company or other entity
immediately after such sale or transfer is held directly or indirectly in the
aggregate by the holders of voting securities of the Company immediately prior
to such sale or transfer, including voting securities issuable upon exercise or
conversion of options, warrants or other securities or rights; or

          (iii) Individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least two thirds of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such

2



--------------------------------------------------------------------------------



 



individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person or entity other than the Board; or

          (iv) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company; or

          (v) An acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (“Exchange Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either the then
outstanding shares (“Outstanding Company Stock”), or the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (“Outstanding Company Voting
Securities”), excluding, however, the following: (x) any acquisition directly
from the Company other than the acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (y) any acquisition by the Company or any of its
subsidiaries, or (z) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its subsidiaries; or

          (vi) Approval by the Board of Directors of the Company of a resolution
that a Change of Control has occurred.

          (e) “Code” means the Internal Revenue Code of 1986, as amended, or any
successor thereto.

          (f) “Covered Employee” means any individual to whom the Plan applies
pursuant to Section 4(a) below.

          (g) “Employee Benefits” means benefits provided to all employees in
similarly situated positions to a Covered Employee under the Company’s pension
(qualified and nonqualified), welfare and fringe benefit plans, programs,
policies and agreements.

          (h) “Employer” means the Company, each of its wholly owned
subsidiaries, and any other subsidiary of the Company to which the Plan has been
extended by the Board (or by the Compensation Committee of the Board) and which
has adopted the Plan with the consent of the Company.

          (i) “Equity Compensation” means stock options, restricted stock,
performance shares and other equity incentive awards.

3



--------------------------------------------------------------------------------



 



          (j) “Good Reason” means, with respect to any Covered Employee:

          (i) any significant and adverse change in or substantial reduction of
the Covered Employee’s duties, responsibilities and authority, as compared in
each case to the corresponding circumstances in place on the date immediately
preceding the first occurrence of a Change of Control after the Effective Date
(the “Reference Date”); or

          (ii) a relocation of the principal work location at which the Covered
Employee is based on the Reference Date to a location more than 40 miles away
from such location or a requirement by the Company that the Covered Employee
travel on Company business to a substantially greater extent than as compared in
each case to the corresponding circumstances prior to the Reference Date; or

          (iii) a reduction in Base Salary, Target Bonus or bonus potential not
agreed to by the Covered Employee, or any other significant adverse financial
consequences associated with the Covered Employee’s employment in comparison to
the corresponding circumstances in place on the Reference Date; or

          (iv) a discontinuance of Employee Benefits following a Change in
Control that, in the aggregate, reduces the actuarial equivalent value of
Employee Benefits available to the Covered Employee prior to the Change in
Control; or

          (v) a failure by the Company to comply with any provisions of this
Plan, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Covered Employee; or

          (vi) a failure by any successor after a Change of Control has occurred
to assume and agree to perform the obligations under the Plan.

Any good faith determination by the Covered Employee that “Good Reason” exists
will be presumptively correct for purposes of this Plan.

          (k) “Plan” means the NII Holdings, Inc. Change of Control Severance
Plan.

          (l) “Severance Compensation” means Severance Pay and other benefits
provided by Sections 5(a) and (b).

          (m) “Severance Pay” means the amounts payable as set forth in Sections
5(a) and (b).

          (n) “Severance Period” means the period of time commencing on the date
of the first occurrence of a Change of Control and continuing until the earlier
of (i) eighteen (18) months after such date or (ii) the Covered Employee’s
death.

4



--------------------------------------------------------------------------------



 



          (o) “Target Bonus” means the amount obtained by multiplying the
Covered Employee’s target bonus percentage as established and in effect for the
Covered Employee (i) on the Reference Date, or (ii) on the date of the Covered
Employee’s termination of employment with his or her Employer, whichever is the
highest, by the Covered Employee’s Base Salary.

     4. Eligibility; Termination Following a Change of Control.

          (a) Subject to the limitations described below, the Plan applies to
all individuals who are recognized by an Employer as regular full-time salaried
employees in any of the salary grade levels (as determined on the Effective
Date, and adjusting as appropriate for any changes to the Company’s system of
classifying employees by salary grade level implemented subsequent to such date)
or as otherwise designated in Exhibit A, who are a select group of highly
compensated or management employees and either (i) employed by an Employer on or
after the date that (x) the Company enters into a definitive agreement providing
for a Change of Control, (y) a third party publicly announces a bona fide
intention to commence a tender offer for outstanding voting securities of the
Company or otherwise to take actions that are reasonably designed and expected
to result in a Change of Control or (z) a Change of Control otherwise occurs
(the date described in the foregoing clauses (x), (y) or (z) and (ii) below, as
appropriate, the “Trigger Date”) or (ii) terminated prior to the date on which a
Change of Control occurs, and if it is reasonably demonstrated by the Covered
Employee that such termination of employment was at the request of a third party
who has taken steps reasonably calculated to effect a Change of Control or
otherwise arose in connection with or anticipation of a Change of Control, then
for purposes of this Agreement the Trigger Date shall mean the date immediately
prior to the date of such termination of employment.

          (b) A Covered Employee will be entitled to the Severance Compensation
described in Section 5 if (i) the Covered Employee’s employment is terminated by
an Employer during the Severance Period or prior thereto as provided in
Section 4(a)(ii) and such termination is without Cause and is not described in
Subsection (d) of this Section, or (ii) the Covered Employee voluntarily
terminates his employment with his Employer during the Severance Period for Good
Reason.

          (c) A termination of employment described in Subsection (b) of this
Section will not affect any rights that the Covered Employee may have pursuant
to any agreement, policy, plan, program or arrangement of the Company or any
other Employer providing Employee Benefits, which rights shall be governed by
the terms thereof. Notwithstanding the preceding sentence, the Severance
Compensation actually provided to such Covered Employee as described in Section
5 under and pursuant to this Plan shall be reduced by any cash severance payable
pursuant to any other Company severance plan or program.

          (d) Notwithstanding the preceding provisions of this Section, a
Covered Employee will not be entitled to Severance Compensation if his
employment with an Employer is terminated during the Severance Period for Cause
or because:

          (i) of the Covered Employee’s retirement or voluntary withdrawal from
employment, other than as described in Subsection (b)(ii) of this Section;

5



--------------------------------------------------------------------------------



 



          (ii) of the Covered Employee’s death;

          (iii) the Covered Employee becomes permanently disabled within the
meaning of, and begins actually to receive disability benefits pursuant to, the
long-term disability plan in effect for, or applicable to, the Covered Employee;

          (iv) of the Covered Employee’s failure to return to work after a
temporary lay-off; or

          (v) of the Covered Employee’s withdrawal or loss of employment due to
personal leave, other than as described in Subsection (b)(ii) of this Section.

     5. Severance Compensation.

          (a) If a Covered Employee’s employment is terminated in circumstances
that entitle the Covered Employee to Severance Compensation pursuant to Section
4(b), the Company will: (i) pay to the Covered Employee as Severance Pay in a
single lump sum payment the amounts set forth in Exhibit A within thirty (30)
days after the termination date, (ii) for certain of the Covered Employees
designated in Exhibit A, pay COBRA continuation coverage premiums (as provided
in Section 5(b) below) pursuant to COBRA, (iii) provide the Covered Employee
with outplacement assistance (as defined in Section 5(c) below), and (iv)
provide reimbursement of legal, accounting and other fees and expenses (as
defined in Section 5(h) below).

          (b) The Company shall pay the full premium cost of continued group
health care coverage (except that the Company shall not pay for continued
coverage under any Company health care flexible spending account) for the
Covered Employee identified in Exhibit A and any of his or her dependents
participating in the Company’s group health care plans under the federal law
known as “COBRA” for up to and the lesser of (i) eighteen months or (ii) the
time in which the Covered Employee becomes reemployed by another employer and is
eligible to receive group health coverage benefits under another employer
provided plan; provided, however, that such payments are contingent on the
Covered Employee’s timely election of COBRA continuation coverage and shall
terminate early for any reason permitted under COBRA. Except with respect to the
foregoing premium payment provisions, this Plan does not otherwise modify the
Company’s standard COBRA procedures and administration, including, without
limitation, the Covered Employee’s obligation to notify the Company promptly if
the Covered Employee or any of his or her dependents become eligible for
benefits under the group health plan of another employer or entitled to Medicare
benefits.

          (c) For six (6) months after a Covered Employee is entitled to
Severance Compensation pursuant to Section 4(b), the Company shall provide
outplacement assistance to the Covered Employee through an outside management
consulting firm selected by the Company and at the sole cost of the Company.

          (d) Without limiting the rights of a Covered Employee at law or in
equity, if the Company fails to make any payment or provide any benefit required
to be made or provided hereunder on a timely basis, the Company will pay
interest on the amount or value thereof at an

6



--------------------------------------------------------------------------------



 



annualized rate of interest equal to the so-called composite “prime rate” as
quoted from time to time during the relevant period in the Eastern Edition of
The Wall Street Journal plus the lesser of 5% or the maximum rate of interest
allowed by law. Such interest will be payable as it accrues on demand. Any
change in such prime rate or maximum rate will be effective on and as of the
date of such change.

          (e) Notwithstanding any provision of the Plan to the contrary, the
rights and obligations under this Section 5 will survive any termination or
expiration of the Plan.

          (f) Anything in this Plan to the contrary notwithstanding, in the
event that it shall be determined that any payment or distribution of cash or
other compensation or benefit by the Company or any of its affiliates to or for
the benefit of any Covered Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise pursuant to or by
reason of any other agreement, policy, plan, program or arrangement (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto), by reason of being considered
“contingent on a change in ownership or control” of the Company, within the
meaning of Section 280G of the Code (or any successor provision thereto) or to
any similar tax imposed by state or local law, or any interest or penalties with
respect to such tax (such tax or taxes, together with any such interest and
penalties, being hereafter collectively referred to as the “Excise Tax”), then
the Covered Employee will be entitled to receive from the Company an additional
payment or payments (collectively, a “Gross-Up Payment”). The Gross-Up Payment
will be in an amount such that, after payment by the Covered Employee of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, the Covered Employee
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed on the
Payment. The Gross-Up Payment shall be paid to the Covered Employee prior to the
date on which any Payment part or all of which is subject to the Excise Tax is
made to the Covered Employee. The Covered Employee shall cooperate in all
reasonable respects with the Company (but at the Company’s sole cost and
expense) to attempt to minimize any such tax liability (such cooperation not to
include foregoing or deferring any payments or benefits to which he or she is
otherwise entitled), and if the Covered Employee later receives a refund of any
part of the Excise Tax, such Covered Employee shall promptly after receipt of
such refund pay back to the Company so much of the Gross-Up Payment as is
required to avoid a windfall.

          (g) Notwithstanding anything to the contrary contained in this Plan,
on termination of employment of any Covered Employee pursuant to Section 4(b),
the Company shall (i) pay to the Covered Employee all Accrued Benefits and
(ii) pay or provide to the Covered Employee any others amounts or benefits
required to be paid or provided or which the Covered Employee is eligible to
receive under any plan, program, policy, practice, contract or agreement of the
Company or its subsidiaries.

          (h) If a Covered Employee incurs legal, accounting or other fees and
expenses in a good faith effort to obtain benefits under this Plan, the Company
shall reimburse the Covered Employee upon written request and submission of
invoices for reasonable legal, accounting or other fees and expenses, regardless
of whether the Covered Employee prevails; provided, however that such
reimbursement shall apply only with respect to a termination of employment of
any Covered Employee pursuant to Section 4(b) or a successor’s failure to assume
this Plan after a

7



--------------------------------------------------------------------------------



 



Change in Control. The existence of any controlling case or regulatory law which
is directly inconsistent with the position taken by the Covered Employee shall
be evidence that the Covered Employee did not act in good faith.

     6. No Mitigation Obligation. The Company hereby acknowledges that it will
be difficult for a Covered Employee to find reasonably comparable employment
following his termination of employment with his Employer. Accordingly, the
provision of Severance Compensation by the Company to a Covered Employee in
accordance with the terms of the Plan is hereby acknowledged by the Company to
be reasonable, and a Covered Employee will not be required to mitigate the
amount of any payment provided for in the Plan by seeking other employment or
otherwise, nor will any profits, income, earnings or other benefits from any
source whatsoever create any mitigation, offset, reduction or any other
obligation on the part of a Covered Employee hereunder or otherwise.

     7. Certain Payments Not Considered for Other Benefits, etc. Payments of
Severance Pay will not be included as earnings for the purpose of calculating
contributions or benefits under any Employee Benefit plan of the Company or of
any other Employer. Such payments and payments of Severance Pay will not be made
from any benefit plan funds, and shall constitute an unfunded, unsecured
obligation of the Company.

     8. Employment Rights. Nothing expressed or implied in the Plan shall create
any right or duty on the part of an Employer or a Covered Employee to have the
Covered Employee remain in the employment of an Employer at any time prior to or
following a Change of Control.

     9. Withholding of Taxes. The Company shall withhold from any amounts
payable under the Plan all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling.

     10. Successors and Binding Effect.

          (a) The Company shall require any successor (including without
limitation any persons acquiring directly or indirectly all or substantially all
of the business and/or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise, and such successor shall be deemed
the Company for the purposes of the Plan) to assume and agree to perform the
obligations under the Plan in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. The Plan
shall be binding upon and inure to the benefit of the Company and any successor
to the Company, but shall not otherwise be assignable, transferable or delegable
by the Company.

          (b) The rights under the Plan shall inure to the benefit of and be
enforceable by each Covered Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees and/or legatees.

          (c) The rights under the Plan are personal in nature and neither the
Company nor any Covered Employee shall, without the consent of the other,
assign, transfer or delegate the Plan or any rights or obligations hereunder
except as expressly provided in this Section 10. Without

8



--------------------------------------------------------------------------------



 



limiting the generality of the foregoing, a Covered Employee’s right to receive
payments hereunder shall not be assignable, transferable or delegable, whether
by pledge, creation of a security interest or otherwise, other than by a
transfer by his or her will or by the laws of descent and distribution and, in
the event of any attempted assignment or transfer contrary to this Section 10,
the Company shall have no liability to pay any amount so attempted to be
assigned, transferred or delegated.

          (d) The obligation of the Company to make payments and/or provide
benefits hereunder shall represent an unsecured obligation of the Company.

     11. Governing Law. The validity, interpretation, construction and
performance of the Plan shall be governed by the laws of the State of Delaware,
without giving effect to the principles of conflict of laws of such State.

     12. Validity. If any provisions of the Plan or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of the Plan and the application of such
provision to any other person or circumstances shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.

     13. Captions. The captions in the Plan are for convenience of reference
only and do not define, limit or describe the scope or intent of the Plan or any
part hereof and shall not be considered in any construction hereof.

     14. Construction. The masculine gender, where appearing in the Plan, shall
be deemed to include the feminine gender and the singular shall be deemed to
include the plural, unless the context clearly indicates to the contrary.

     15. Type of Plan. This Plan is intended to be, and shall be interpreted as,
an unfunded employee welfare benefit plan (within the meaning of Section 3(1) of
ERISA) for a select group of management or highly compensated employees (within
the meaning of Section 2520.104-24 of Department of Labor Regulations). The Plan
is a “top hat” employee benefit plan subject to ERISA’s enforcement provisions,
and it shall be interpreted, administered and enforced in accordance with law.

     16. Administration of the Plan.

          (a) In General: The Plan shall be administered by the Company, which
shall be the named fiduciary under the Plan. The Company has all power and
authority necessary or convenient to administer this Plan, including, but not
limited to, the exclusive authority and discretion: (i) to construe and
interpret this Plan; (ii) to decide all questions of eligibility for and amount
of benefits under this Plan; (iii) to prescribe procedures to be followed and
the forms to be used by the Covered Employees pursuant to this Plan; and (iv) to
request and receive from all Covered Employees such information as the Company
determines is necessary for the proper administration of this Plan.

9



--------------------------------------------------------------------------------



 



          (b) Delegation of Duties: The Company may delegate any of its
administrative duties, including, without limitation, duties with respect to the
processing, review, investigation, approval and payment of any Severance Pay to
a named administrator or administrators.

          (c) Regulations: The Company shall promulgate any rules and
regulations it deems necessary in order to carry out the purposes of the Plan or
to interpret the terms and conditions of the Plan; provided, however, that no
rule, regulation or interpretation shall be contrary to the provisions of the
Plan.

          (d) Claims Procedure: Except as otherwise provided in the Plan
(including, without limitation, in the final sentence of the definition of the
term “Good Reason”), the Company shall determine the rights of any employee of
the Company to any Severance Compensation hereunder. Claims for benefits under
the Plan may be filed in writing with the Company. Written notice of the
disposition of a claim shall be furnished to the employee within 90 days after
the claim is filed. Up to an additional 90 days may be taken to render an
initial benefit determination if the Company concludes that such an extension is
necessary for reasons beyond the control of the Plan. If an extension is
necessary, the Company must notify the employee, within the initial
determination period, of the special circumstances requiring the extension and
the date by which the Plan expects to make a determination. In the event the
claim is denied, the reasons for the denial shall be specifically set forth in
the notice in language calculated to be understood by the employee, pertinent
provisions of the Plan shall be cited, and, where appropriate, an explanation as
to how the employee can perfect the claim will be provided. In addition, the
employee shall be furnished with an explanation of the Plan’s appeal procedure,
including a statement of the employee’s right to bring a civil action following
an adverse benefit determination on review. If the Company fails to follow the
claims procedures set forth in the Plan, or otherwise required by Department of
Labor regulations, while making the initial benefit determination, the employee
will be deemed to have exhausted his administrative remedies under the Plan and
may chose either to proceed under the Plan’s Appeal Procedure, described in
paragraph (e) below, or pursue civil litigation under ERISA § 502(a).

          (e) Appeals Procedure: Any employee who has been denied a benefit by a
decision of the Company pursuant to paragraph (d) above shall be entitled to
request the Company to give further consideration to his claim by filing with
the Company a written appeal of the claim denial. Such appeal request, together
with a written statement of the reasons why the employee believes his claim
should be allowed, shall be filed with the Company no later than 60 days after
receipt of the written notification provided for in paragraph (d) above. The
Company shall then conduct a review of the appeal request within the next
60 days, during which the employee may be represented by an attorney or any
other representative of his choosing and during which the employee shall have an
opportunity to submit written comments, documents, records and other information
relating to the claim which the Company will take into consideration regardless
of whether such information was submitted or considered in the initial benefit
determination. During such review, as well as in the event of an adverse benefit
determination on review, the employee or his representative shall have an
opportunity to review all documents, records, and other information that are
pertinent to the specific claim at issue. A final decision on the claim shall be
made by the Company within 60 days of receipt of the written appeal (unless
there has been an extension of 60 days due to special circumstances, provided
the delay and the special circumstances occasioning it are communicated

10



--------------------------------------------------------------------------------



 



to the employee within the initial appeal period). Such decision shall be
written in a manner calculated to be understood by the employee and shall
include specific reasons for the decision and specific references to the
pertinent Plan provisions on which the decision is based. Notwithstanding the
foregoing, to the extent any of the time periods specified in this Section are
amended by law or Department of Labor Regulation, then the time frames specified
herein shall automatically be changed in accordance with such law or Regulation.

          (f) Requirement of Receipt: Upon receipt of any Severance Compensation
hereunder, the Company reserves the right to require any Covered Employee to
execute a receipt evidencing the amount and payment of such Severance
Compensation.

     17. Amendment and Termination. The Company reserves the right, except as
hereinafter provided, at any time and from time to time, to amend, modify,
change or terminate the Plan, including any Exhibit hereto; provided, however,
after the Effective Date, any such amendment, modification, change or
termination that adversely affects the rights of any Covered Employee under the
Plan will not take effect and be applicable to any Covered Employee if either
(A) (1) a Trigger Date (as defined in Section 4(a) of this Plan) occurs within
six months after the date on which such amendment, modification, change or
termination is made and (2) a Change of Control related to or growing out of the
specific event causing the occurrence of the Trigger Date occurs thereafter or
(B) such amendment, modification, change or termination is made at any time
(1) during the period between the occurrence of a relevant Trigger Date and the
occurrence of the a Change of Control related to or growing out of the specific
event causing the occurrence of the Trigger Date or (2) at or after the
occurrence of a Change of Control (and before all payments and benefits
hereunder associated with such Change of Control are paid or made available as
contemplated herein), without (in each of the circumstances described in the
foregoing clauses (A) and (B)) the written consent of such Covered Employee.

     18. Other Plans, etc. If the terms of this Plan are inconsistent with the
provisions of any other plan, program, contract or arrangement of an Employer
with respect to any of the Covered Employees, to the extent such plan, program,
contract or arrangement may be amended by the Employer, the terms of the Plan
(insofar as they may be applicable to any such Covered Employee) will be deemed
to so amend such plan, program, contract or arrangement, and the terms of the
Plan will govern.

     IN WITNESS WHEREOF, NII Holdings, Inc. has caused the Plan to be executed
as of the 23 rd day of July, 2003.

NII HOLDINGS, INC.

By:______________________________
Robert J. Gilker, Vice President and General
Counsel

11



--------------------------------------------------------------------------------



 



NII HOLDINGS, INC.
CHANGE OF CONTROL SEVERANCE PLAN

EXHIBIT A

Eligible Employees under Section 4(a):



(1)   All employee classifications EX4 and EX3   (2)   All employee
classification EX2 and all employees designated by the Company as equivalent to
the employee classification EX2   (3)   All employees in employee classification
EX1 and direct reports to the Country Presidents.

      POSITION

--------------------------------------------------------------------------------

  SEVERANCE PAY

--------------------------------------------------------------------------------

Top Management (1)
  250% of Base Salary and Target Bonus
 
   
Senior Management (2)
  200% of Base Salary and Target Bonus
 
   
Management (3)
  100% of Base Salary and Target Bonus
 
   

  The above amounts shall be reduced by any severance pay or allowance mandated
by statute or other law or other arrangement of or with the Company.



--------------------------------------------------------------------------------

 